I concur in the decision reached in this matter for the reason that I do not find an abuse of discretion by the trial court. The trial court examined the factors set forth in Ohio Adm. Code3301-89-01(F), 3301-89-92(B), 3301-89-03(B) and 3301-89-02(B) which must be considered pursuant to R.C. 3311.24 and found reliable, probative and substantial evidence to support the State Board of Education's decision.
However, I am concerned that the Garfield Heights School District will be unable to fund, not only the students in the present school district, but will be even less capable of educating the students in the proposed Garfield Heights School District.
Assuming Exhibit 11 is accurate and is to be believed, we find the following information: (1) The General Fund per pupil expenditure within the Cleveland School District for 1986-1987 was $4,231; (2) The General Fund per pupil expenditure within Cuyahoga county for 1986-1987 was $4,249; (3) The General Fund per pupil expenditure for the Garfield Heights School District for 1986-1987 was $3,543; and (4) The General Fund expenditure for the newly proposed Garfield Heights School District would have been $3,201.51 for 1986-1987.
Therefore, in the event the funding remains in the same proportion, the newly proposed Garfield Heights School District will have available merely 75.33 percent of the county-wide funding. Because the general fund monies available to Garfield Heights are already far below the county average, a further reduction of $300 per pupil will in all likelihood have a decided effect upon the operation of the Garfield Heights School District. The various authorities who have considered this problem during the proceedings have offered no solution whatsoever on how the general fund monies may be supplemented in an amount which would bring the Garfield Heights School District back to its per pupil expenditure before the proposed annexation. To do so would require an infusion of $1,117,336. *Page 328